EXHIBIT 10.11

ORDER FOR SUPPLIES OR SERVICES

PAGE 1 OF 26

1. CONTRACT/PURCH. ORDER/

 

2. DELIVERY ORDER/ CALL NO .

 

3. DATE OF ORDER/CALL

 

4. REQ./PURCH. REQUEST NO.

 

5 . PRIORITY

AGREEMENT NO.

 

 

 

(YYYYMMMDD)

 

 

 

 

GS07T00BGD0020

 

HC1013-06-F-2525

 

2006 Jul 24

 

 

 

 

6 . ISSUED BY

 

CODE 

HC1013

 

7. ADMINISTERED BY (if other than 6)

CODE

 

 

 

DISA/DITCO-SCOTT

 

 

 

 

 

 

 

8 . DELIVERY FOB

2300 EAST DRIVE - BLDG 3600

 

 

 

   SEE ITEM 6

 

 

 

  x DESTINATION

SCOTT AFB IL 62225-5406

 

 

 

 

 

 

 

  o OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(See Schedule if other)

 

 

 

 

 

 

 

 

 

9. CONTRACTOR

 

CODE 

1S558

 

FACILITY 

 

 

10. DELIVER TO FOB POINT BY (Date)

 

11. MARK IF

NAME

 

ADVANCED TECHNOLOGY SYSTEMS, INC

 

 

 

(YYYYMMMDD)

 

BUSINESS IS

AND

 

7915 JONES BRANCH DRIVE

 

 

 

SEE SCHEDULE

 

o SMALL

ADDRESS

 

MCLEAN VA 22102-2334

 

 

 

12. DISCOUNT TERMS

 

o SMALL

 

 

KEVIN MCHUGH

 

 

 

 

 

    DISADVANTAGED

 

 

 

 

 

 

 

 

o WOMEN-OWNED

 

 

 

 

 

 

13. MAIL INVOICES TO THE ADDRESS IN BLOCK

 

 

 

 

 

 

See Item 15

 

 

14. SHIP TO

CODE 

 

 

15. PAYMENT WILL BE MADE BY

CODE 

N68566

 

MARK ALL

 

 

DFAS PE - WAWF-RA ELECTRONIC INVOICES

 

PACKAGES AND

SEE SCHEDULE

 

SUBMIT AT WEB ADDRESS HTTPS://WAWF.EB.MIL

 

PAPERS WITH

 

 

SCOTT AFB IL 62225

 

IDENTIFICATION

 

 

 

 

 

 

NUMBERS IN

 

 

 

 

 

 

BLOCKS 1 AND 2.

16.

 

DELIVERY/

x

This delivery order/call is issued on another Government agency or in accordance
with and subject to terms and conditions of above

TYPE

 

CALL

 

numbered contract.

 

 

 

 

 

 

OF

 

PURCHASE

 

Reference your quote dated

 

 

 

 

 

 

ORDER

 

 

 

Furnish the following on terms specified herein. REF:

 

 

 

 

ACCEPTANCE. THE CONTRACT OR HEREBY ACCEPTS THE OFFER REPRESENTED BY THE NUMBERED
PURCHASE ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS NOW MODIFIED, SUBJECT TO ALL
OF THE TERMS AND CONDITIONS SET FORTH, AND AGREES TO PERFORM THE SAME.

 

 

 

 

 

 

 

NAME OF CONTRACTOR

 

SIGNATURE

 

TYPED NAME AND TITLE

 

DATE SIGNED

o If this box is marked, supplier must sign Acceptance and return the following
number of copies:

 

(YYYYMMMDD)

17. ACCOUNTING AND APPROPRIATION DATA/ LOCAL USE

 

 

     See Schedule

 

 

18. ITEM NO.

19. SCHEDULE OF SUPPLIES/ SERVICES

20. QUANTITY

21. UNIT

22. UNIT PRICE

23. AMOUNT

 

 

ORDERED/

 

 

 

 

 

ACCEPTED*

 

 

 

 

SEE SCHEDULE

 

 

 

 

* If quantity accepted by the Government is same as

24. UNITED STATES OF AMERICA

 

25. TOTAL

$6,570,046.40

quantity ordered , indicate by X. If different, enter

TEL: 618-229-9773

 

 

 

actual quantity accepted below quantity ordered

EMAIL: Arthur.Kruse@disa.mil

/s/ Arthur L. Kruse

26.

 

and encircle.

BY: ARTHUR L. KRUSE

CONTRACTING /

DIFFERENCES

 

 

 

ORDERING OFFICER

 

 

27a. QUANTITY IN COLUMN 20 HAS BEEN

 

 

 

 

o INSPECTED

 o RECEIVED

 o ACCEPTED, AND CONFORMS TO THE

 

 

 

 

     CONTRACT EXCEPT AS NOTED

 

 

b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE

c. DATE

d. PRINTED NAME AND TITLE OF AUTHORIZED

 

(YYYYMMMDD)

GOVERNMENT REPRESENTATIVE

 

 

 

e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE

28. SHIP NO.

 29. DO VOUCHER NO.

30. INITIALS

 

 

  o PARTIAL

 32. PAID BY

33. AMOUNT VERIFIED

f. TELEPHONE NUMBER

g. E-MAIL ADDRESS

  o FINAL

 

CORRECT FOR

36. I certify this account is correct and proper for payment.

31. PAYMENT

 

34. CHECK NUMBER

a. DATE

b. SIGNATURE AND TITLE OF CERTIFYING OFFICER

  o COMPLETE

 

 

 

(YYYYMMMDD)

 

  o PARTIAL

 

35. BILL OF LADING NO.

 

 

  o FINAL

 

 

 

37. RECEIVED AT

38. RECEIVED BY

39. DATE RECEIVED

 

40.TOTAL

41. S/R ACCOUNT NO.

42. S/R VOUCHER NO.

 

 

( YYYYMMMDD)

 

CONTAINERS

 

 

DD Form 1155, DEC 2001                                                 PREVIOUS
EDITION IS OBSOLETE.

 


--------------------------------------------------------------------------------


 

Section B - Supplies or Services and Prices

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0001

 

 

 

1

 

Lot

 

$6,570,046.40

 

$6,570,046.40 NTE

 

 

IT Services

 

 

 

 

 

 

 

 

 

 

T&M

 

 

 

 

 

 

 

 

 

 

The Office of the Secretary of Defense (OSD) Policy CIO Software Maintenance
Support, in accordence with the attached statement of work (SOW), dated 03 May
2006. Advanced Technology Systems, Inc. proposal, dated 16 Jun 2006, is
incorporated by reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Year

 

 

 

 

 

 

 

 

 

 

The period of performance is 365 calendar days (01 Aug 2006 - 31 Jul 2007).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOT ESTIMATED PRICE

 

$6,570,046.40 NTE

 

 

 

 

 

 

 

 

CEILING PRICE

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

000101

 

 

 

 

 

Lot

 

 

 

 

 

 

DHAM60297 - Funding for CLIN 0001

 

 

 

 

 

 

 

 

T&M

 

 

 

 

 

 

 

 

 

 

This Sub-CLIN represents funds available for billing purposes on CLIN 0001.

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOT ESTIMATED PRICE

 

$0.00

 

 

 

 

 

 

 

 

CEILING PRICE

 

 

 

 

ACRN AA

 

 

 

 

 

 

 

$2,191,391.30

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

2


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

000102

 

 

 

 

 

Lot

 

 

 

 

 

 

DHAM60298 - Funding for CLIN 0001

 

 

 

 

 

 

 

 

T&M

 

 

 

 

 

 

 

 

 

 

This Sub-CLIN represents funds available for billing purposes on CLIN 0001.

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOT ESTIMATED PRICE

 

$0.00

 

 

 

 

 

 

 

 

CEILING PRICE

 

 

 

 

ACRN AB

 

 

 

 

 

 

 

$174,677.09

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

1001

 

 

 

1

 

Lot

 

$6,815,595.20

 

$6,815,595.20 NTE

OPTION

 

IT Services

 

 

 

 

 

 

 

 

 

 

T&M

 

 

 

 

 

 

 

 

 

 

The Office of the Secretary of Defense (OSD) Policy CIO Software Maintenance
Support, in accordence with the attached statement of work (SOW), dated 03 May
2006. Advanced Technology Systems, Inc. proposal, dated 16 Jun 2006, is
incorporated by reference.

 

 

 

 

 

 

 

 

 

Option Year One

 

 

 

 

 

 

 

 

 

 

The period of performance is 365 calendar days (01 Aug 2007 - 31 Jul 2008).

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOT ESTIMATED PRICE

 

$6,815,595.20 NTE

 

 

 

 

 

 

 

 

CEILING PRICE

 

 

 

3


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

2001

 

 

 

1

 

Lot

 

$7,070,609.60

 

$7,070,609.60 NTE

OPTION

 

IT Services

 

 

 

 

 

 

 

 

 

 

T&M

 

 

 

 

 

 

 

 

 

 

The Office of the Secretary of Defense (OSD) Policy CIO Software Maintenance
Support, in accordence with the attached statement of work (SOW), dated 03 May
2006. Advanced Technology Systems, Inc. proposal, dated 16 Jun 2006, is
incorporated by reference.

 

 

 

 

 

 

 

 

 

Option Year Two

 

 

 

 

 

 

 

 

 

 

The period of performance is 365 calendar days (01 Aug 2008 - 31 Jul 2009).

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOT ESTIMATED PRICE

 

$7,070,609.60 NTE

 

 

 

 

 

 

 

 

CEILING PRICE

 

 

 

4


--------------------------------------------------------------------------------


 

Section C - Descriptions and Specifications

STATEMENT OF WORK

STATEMENT OF WORK (SOW) as of 03/May/2006

1.  Customer Points of Contact.

a.  Primary.

Name:

 

Ms. Maureen Mintonye

Organization:

 

OUSD Policy

Address:

 

1401 Wilson Blvd., Suite 900, Arlington, VA 22209

Phone Number:

 

703-696-0640

Fax Number:

 

703-696-0588

E-Mail Address:

 

Maureen.Mintonye@osd.mil

DODAAC:

 

HQ0002

 

b.  Alternate.

Name:

 

Joletta Rankin

Organization:

 

OUSD Policy

Address:

 

1401 Wilson Blvd., Suite 900, Arlington, VA 22209

Phone Number:

 

703-696-0669

Fax Number:

 

703-696-0588

E-Mail Address:

 

Joletta.Rankin@osd.mil

DODAAC:

 

HQ0002

 

2.  Task Order Title.  OUSD Policy CIO Software Maintenance Support Contract

3.  Background.  The contract awarded will provide IT contractor support and
will replace Contract #W74V8H-05-D-0035.  The contractor will support mission
areas under cognizance of the Office of the Secretary of Defense (OSD).  This
includes the OUSD(P) Policy Information Management System (PIMS), also referred
to as POLYNET, which supports the internal OUSD Policy operating requirements,
OSD Component requirements, and the OUSD(P) Security Policy Automation Network
(SPAN) which supports special mission programs in support of OUSD(P)’s
international security programs responsibilities. Support for these programs
includes software design, development, deployment, maintenance, and
documentation. The contractor will support certain infrastructure requirements
including technical support for networks, server support, mail and messaging,
archiving, and database administration as required.  Support for these elements
can include system design and integration for networks and servers, design and
implementation of mail and messaging solutions, technical solutions for
certification, technical solutions to meet Federal archiving requirements for
automated records, and technical personnel for operations requirements in these
areas.

 The OSD provides full support for these operational systems environments:

3.1 OSD Network Operations Support

Classified Component.  This is the classified network, secret high, which
supports the internal operations of the OSD and provides external connections to
other classified systems and mail.  The network runs IP and has multiple Sun
Solaris and Microsoft Windows servers for operations.  This network has
contingency operations at off-site locations.

5


--------------------------------------------------------------------------------


Unclassified Component.  This unclassified network provides access to the
Internet and to unclassified but controlled systems and mail.  The network runs
IP and has multiple Sun Solaris and Microsoft Windows servers for operations. 
This service is provided throughout the OSD organization.  This is the primary
OSD network.  This network has contingency operations at off-site CONUS
locations.

3.2 OSD Component Network Operations Support

Office of the Undersecretary of Defense Policy (OUSD(P)) Network PolyNet

Classified Component.  This is the classified network, secret high, which
supports the internal operations of the OUSD(P) and provides external
connections to other classified systems.  The network runs IP and has multiple
Sun Solaris and Microsoft Windows servers for operations.  This is the primary
OUSD(P) network.  This network has contingency operations at CONUS off-site
locations.

Unclassified Component.  This unclassified network provides access to the
Internet and to unclassified but controlled systems and mail. This service is
provided through the OUSD(P) organization.  This network has contingency
operations at CONUS off-site locations.

Other OSD Components

Classified Component.  This is the classified network, secret high, which
supports the internal operations of the OSD and provides external connections to
other classified systems.  The network runs IP and mainly consists of Microsoft
Windows servers for operations.  These networks have contingency operations at
CONUS off-site locations.

Unclassified Component.  This unclassified network provides access to the
Internet and to unclassified but controlled systems and mail. This service is
provided throughout the OSD organization.  This is the primary OSD network. 
These networks have contingency operations at off-site CONUS locations.

3.3 Security Policy Automation Network (SPAN) Network Operations Support

SPAN Network Operations Support

Classified Component.  SPAN is a secret high wide area network that supports
mission critical applications for the OUSD(P)’s responsibilities in
international security.  The network extends to the Office of the Secretary of
Defense (OSD), the Joint Staff, selected defense agencies, the military
departments and selected non-defense departments and agencies.  The network
supports point-to-point connections using encryption and multiplexing equipment,
SIPRNET connections and LAN-to-LAN connections.  The network is IP based running
on Microsoft Windows servers.  This network has contingency operations at CONUS
off-site locations.

Unclassified Component.  SPAN has a sensitive but unclassified component that
supports non-defense users.  The unclassified and classified systems interface
using approved security methods.  This network has contingency operations at
CONUS off-site locations.

3.4  OSD Enterprise Requirements Applications Development and Maintenance

6


--------------------------------------------------------------------------------


OSD Information Management Applications Development and Maintenance

OSD Component Requirements for OUSD(P) Applications Development, Maintenance,
and Documentation

Integrated Document Management and Suspense System (IDM&SS).  The IDM&SS system
combines the capabilities formerly found in the Suspense Tracking System (STS)
and the OUSD(P) Documents Database (ODD) which collectively provides tracking of
actions from start to completion including internal staffing, version control
and suspense management.  The ODD portion of the IDM&SS is the repository for
completed actions and other documents required by the OUSD(P) for doing
business.  The ODD is indexed for full text search and retrieval.  The purpose
is to implement guidance in DoD to reduce the dependence on paper to get work
done.   A number of concepts are being studied including data warehousing,
increased use of scanning and optical character recognition, and improved
workflow capabilities.  In addition, bar coding capability is being implemented
to simplify the tracking of packages as they traverse the workflow.  The
concepts and capabilities developed in this effort will be incorporated into or
replace existing systems.  Interfaces with the Standard Integrated Document
Control Coordination System (SIDCCS) application shall be incorporated with
IDM&SS.  IDM&SS provides users with either a Lotus Notes based rich client
interface or a web based thin client interface.  Both interfaces use the Lotus
Notes / Domino database for persistent storage of data.   Additionally, the
Senior Executive Action Processing System (SEAPS) will become an integration
within IDM&SS.  SEAPS is a web application developed and managed by WHS/OSD and
OUSD(P) is the liaison for user assistance.  The web application allows the
USDP, PDUSDPD and Policy ExecSec access to the right for tracking SecDef
Snowflakes taskers.

Cable Handling and Information Retrieval System (CHAIRS).  CHAIRS  provides
profile driven distribution of AUTODIN & Defense Message System (DMS)
organizational messages to each organization.  It provides full text search on
all messages received from Pentagon Telecommunications Services Center (PTSC)
for all time, currently going back to 1995.  Messages are received at the rate
of 4,000 to 6,000 per day.  CHAIRS is hosted on Sun Solaris servers.  The
application was developed using custom C code with a web enabled user interface
and a Sybase database.  The search engine is RetrievalWare by Convera.

CHAIRS 3.0 is hosted on Sun Solaris servers.  The application was developed
using custom C code with a web enabled user interface and a Sybase database. 
The search engine is RetrievalWare by Convera.

CHAIRS 4.0 will replace CHAIRS 3.x and is hosted on Microsoft IIS web servers. 
The application was developed as a Microsoft ASP.NET application using C# with a
web enabled user interface and a SQL Server 2000 database.  The search engine
will be RetrievalWare by Convera.

Asset Management System (AMS).  AMS provides asset management tracking
capabilities for all assets in OSD.  The Personal Tracking System is used as a
feeder application to populate user and room specific data using an XML web
services capability.

Personnel Tracking System (PTS).  PTS provides support to the Human Resources
Office in OUSD(P).  This system provides typical personnel management functions
for such things as the control of billets, reviews, awards, promotions and
training.

SPAN Remote Sites.  This application supports management of approximately 200
remote sites in the SPAN wide area network.  The database contains items such as
security, hook up methods, technical interface details and points of contract.

7


--------------------------------------------------------------------------------


IDM&SS Administration Database.  This IBM Lotus Notes based system supports
IDM&SS application requirements.  There are 125+ organization records and 1300
user records to identify the OUSD(P) hierarchical structure.   The database
contains such information as Organizational Name, Default Organization Action
Officer, Alternate Organization Action Officer, User Organization, User Name,
and User Alternates to support the assignment of Actions, Coordination, and
Information suspense’s within IDM&SS.

Electronics Records Management Support (ERMS).  In support of the DoD 5015.2
Standard, Tower Records Information Management (TRIM) is used in support of
archiving electronic records.  This includes archiving existing, planned
electronic systems, and scanned hard copy records.

Policy Knowledge Management Portal (PKMP).  This application provides Policy
action officers with a web based search engine capable of performing full text
searches of documents in the Policy records management system.  This system
utilizes the TRIM system for records management, the ISYS search and retrieval
engine, and a custom developed Active Server Pages (ASP) application.  It is
envisioned that the user interface will be replaced with a Microsoft SharePoint
based portal solution.

Locator.  A dynamic phone book listing providing easy and accurate ways to
determine the location of customers within the organization.  It facilitates and
links biographical data for each customer’s biography for organizational
viewing.  The locator allows the ability for a customer to submit a change
request for outdated information.  Approved change requests are electronically
sent into the Oracle database and replicated to Policy applications
automatically.  The locator is available on two separate networks allowing users
convenient access points for data.

Security Policy Automation Network (SPAN) Applications Development, Maintenance,
and Documentation

Software Configuration Management.   In support of the software development
lifecycle, IBM Rational Software is used to support the SPAN Applications
Development and Maintenance.  The Rational ClearCase product is used for source
control.  The Rational ClearQuest product is used for defect and enhancement
tracking.  The Rational Requisite Pro is used for Requirements tracking.  The
Rational Test Studio product is used for automated testing and tracking of test
results.

Technology Protection System (TPS).  TPS supports OUSD(P) responsibilities under
DoD Directives 2040.2 and 5230.11.  TPS will continue to be used by the user
community until the USXPORTS application fully supports the electronic
functional needs of their business needs.  TPS provides complete workflow,
search and database support to the following functional areas:

Munitions Database (MUN).  The Munitions Application provides full workflow
support for the staffing and decision process for export license applications
referred to DoD by the Office of Defense Trade Controls, Department of State. 
These license applications are for defense articles and services controlled by
the International Traffic in Arms Regulations.  DoD reviews about 12,000
applications per year in coordination with OSD, the Joint Staff, the defense
agencies and the military departments.  The Munitions Database contains history
dating from 1977.  It has a full text query and an extensive reporting
capability in addition to the workflow process for staffing.  OUSD(P) maintains
an automated interface with the Department of State for support of this
database.  This application is being migrated to a Microsoft Windows
environment.

8


--------------------------------------------------------------------------------


Commodity Control List Database (CCL).  The Commodity Control List Application
provides full workflow support for the staffing and decision process for export
license applications referred to DoD by the Bureau of Export Administration,
Department of Commerce. These license applications are for dual use goods and
services, that is, those having both civil and military applications, which are
controlled by the Export Administration Regulations.  DoD reviews about 12,000
applications per year in coordination with OSD, the Joint Staff, the defense
agencies and the military departments.  It has a full text query and an
extensive reporting capability in addition to the workflow process for
staffing.  OUSD(P) maintains an automated interface with the Department of
Commerce for support of this database.  This application is being migrated to a
Microsoft Windows environment.

United States Exports (USXPORTS).

The Department of Defense (DoD) established the United States (U.S.) Export
Systems (USXPORTS) Interagency Program Management Office (IPMO) to oversee the
effort to automate the export license review processes and accelerate the export
license decision process, while protecting U.S. sensitive technology.  The
USXPORTS initiative is based on the recommendation of the Inspectors General
(IG) of the Departments of Commerce (DoC), DoD Energy (DoE), State (DoS),
Treasury, and Central Intelligence Agency (CIA).  USXPORTS has been created with
the following objectives in mind:  Automate the exchange of license application
data, also referred to as Case, between the Department of Defense (DoD), the
Department of State (DoS), and the Department of Commerce (DoC).

Automate the exchange of data within DoD, between the Classified and the
Unclassified USXPORTS Systems.

Allow for easy access to the technical data provided by the industry to the
government that is pertinent to their export license application.  Provide data
archival mechanism.  Provide advanced analysis of the license data.

Foreign Disclosure Systems.

Foreign Disclosure System (FDS-DOD).    FDS-DOD supports OUSD(P)
responsibilities under DoD Directive 5230.11.  FDS provides complete workflow;
search and database support.  The Classified Military Information Application
provides full workflow support for the staffing and decision process for the
release of classified military information to foreign governments and
international organizations.  The system supports both requests from foreign
governments and disclosures made by DoD officials in support of various
international cooperation programs.  The system consists of a sensitive but
unclassified component at about 125 foreign government sites in the Washington
Metropolitan Area and a classified component available to OSD, the Joint Staff,
the defense agencies and the military departments.  The system supports about
10,000 disclosures per year.  It has a full text query and a reporting
capability in addition to the workflow process for staffing.  This application
runs under a Microsoft Windows environment and an external interface established
to the Defense Technical Information Center (DTIC).

Foreign Disclosure System Embassy (FDS-EMB).  FDS-EMB supports the foreign
embassy requirements to request official DoD documentation through the
Department of State DTIC system.  This system supports the approval process to
release DoD Documentation to Foreign Governments.

Foreign Disclosure System Offline (FDS-Offline).  The FDS-Offline system allows
users who do not have SIPRNET connectivity to prepare a data file of their
foreign disclosures that can be uploaded to the FDS system.

Foreign Disclosure System Foreign Disclosure Officer (FDS-FDO).  The FDS-FDO
system provides users with the ability to quickly report foreign disclosures
using a lightweight web based applications rather than the full featured FDS-DoD
system.

9


--------------------------------------------------------------------------------


The National Disclosure Policy Exceptions Database (NDPE). The National
Disclosure Policy Exceptions System provides information about Exceptions to the
National Disclosure Policy granted by the National Disclosure Policy Committee
(NDPC).  This system has a full text query and a reporting capability.  The
system is controlled by the Executive Secretary of the NDPC.

The Foreign Visits Systems (FVS).

Foreign Visit System (FVS-DOD).  FVS-DOD provides support for OUSD(P)
responsibilities contained in DoD Directive 5230.20.  FVS provides full workflow
support for the staffing and decision process for management of visit requests
from foreign governments to visit defense activities and defense contractors on
defense business.  The system processes about 27,000 visits requests per year
with about 250,000 visitors.  The system is available to OSD, the Joint Staff,
the defense agencies and the military departments.  The system is controlled
through four defense visits offices in the military departments and the Defense
Intelligence Agency (DIA).   The DIA is the visits executive agent for OSD, the
Joint Staff and the defense agencies.   Each of the military departments manages
its own visits.  The system consists of a sensitive but unclassified component
located at 125 foreign embassy sites in the Washington Metropolitan Area and
classified sites throughout the DoD.  The system has a full text query and an
extensive reporting capability.  The system is currently being modernized
throughout including applications and communications.

The FVS Embassy System (FVS-EMB).  FVS-EMB provides the embassy users the
capability to request documents from DoD.

The FVS Confirmation-Module (FVS-CM).  FVS-CM of the Foreign Visits System
supports the tracking of foreign visitors within the Department of Defense (DoD)
to include Research, Development, Test and Evaluation (RDT&E) sites, DoD
Contractor sites and other sensitive DoD facilities and activities.  The purpose
of the data collection is to support the Counterintelligence (CI), Force
Protection and Counter-terrorism mission of Department of Defense (DoD).  ). 
The current FVS-CM system utilizes a Microsoft Windows .NET application
delivered through the Citrix Enterprise Environment (CEE).  A replacement system
is being developed that will utilize a Microsoft ASP.NET application delivered
over the internet using a web browser.  The FVS-CM User Registration.  FVS-CM
User Registration supports the unclassified online user registration for users
requesting accounts for the FVS-CM system.

The National Disclosure Policy System (NDPS).  NDPS is a secret high system
which supports the internal operations of the National Disclosure Policy
Committee (NDPC), an interdepartmental committee chaired by DoD, which develops
policy and provides oversight to the disclosure of US classified military
information to foreign governments and international organizations.  In its
primary role, NDPS provides full workflow and decision support for about 110
requests per year submitted by the NDPC members for an exception to the national
disclosure policy.  This system is a web-enabled application in a controlled
intranet environment in SPAN.

SPAN Admin.  SPAN Admin supports the User Registration process to provide user
authentication and authorization to the SPAN applications.  SPAN Admin is
designed to be managed by the SPAN Help Desk to set user permissions to the SPAN
applications.

SPAN Transfer System.  The SPAN Transfer System provides for file transfers from
low to high and high to low.  The High Assurance Guard (HAG) is being reviewed
by the Secret and Below Information (SABI) team.  Until the HAG is approved,
manual transfers must be conducted.  The transfer system

10


--------------------------------------------------------------------------------


supports the FVS-EMB data from the low side to the high side to the FVS System
and the transfer of faxes from the high side to the low side to the BISCOM Fax
System.  The transfer system supports the FDS-EMB data from the low side to the
high side to the FDS System.

Export License Status Advisor (ELISA) System.  The ELISA system is the web
application that is accessible from the unclassified SPAN system.  Industry uses
ELISA to view the DoD status of their Dual Use and Munitions export license
requests.  It does this by displaying status information imported from USXPORTS
and TPS.

Spacelink System.   The Spacelink system is in support of the Space Division
(SD) of the Defense Technology Security Administration (DTSA).   Spacelink
facilitates the direct and timely electronic transfer of technology plans and
technical data from U.S. Industry to the Government, and provide the
Government’s position and response to these documents back to Industry in
support of space launches.

4.  Objectives.  All tasks will be identified by the COR and communicated to the
contractor through the Contracting Officer.  The contract will list multiple
taskings within the Statement of Work (SOW) to be performed and authorize work
to be done by the contractor in order to satisfy the Government requirements.
The contract will specify the scope of work, the schedule for completion,
technical requirements, performance standards and acceptance criteria for
deliverable products and estimate the level of effort of the task.

5.   Scope.  This document specifies and describes Information Technology (IT)
services requirements for contractual support to the Office of the Under
Secretary of Defense Policy (OUSD(P)) CIO, and if desired, the OSD and their
components.  A representative of the OUSD(P) organization will act as the
Contracting Officer Representative (COR) for this contract.

6.  Specific Tasks.

6.1 Task 1 - Project Management.  The contractor shall manage substantive
projects for the OSD and OUSD(P) to analyze existing functional policies,
processes and procedures, automated or manual, and recommend improvements; to
meet with functional personnel involved in OSD and OUSD(P) business and/or
international security business in OSD, the Joint Staff, defense agencies, the
military departments, US industry, US embassies, and embassies of foreign
governments to solve problems, and improve existing methods of doing business;
and develop operational systems in response to stated requirements.  The
contractor will plan, organize, direct and control all contractor support
activity.  The contractor will perform these program management functions to
ensure that the execution of all tasks complies with technical performance
parameters, schedule objec­tives, and costs set forth in the contract.  The
contractor shall provide the Government with visibility into all projects and
tasks the contractor is responsible for through frequent In-Process Reviews
(IPRs) and periodic status reports.

6.2 Task 2 - Software Analysis.

OSD Programs.  The contractor shall develop plans, concepts of operation,
procedures and systems to support functional areas supported by the OSD.  This
can include security assistance and armaments cooperation programs, support the
development and negotiation of bilateral and multinational security arrangements
with foreign governments, Region/Country specific requirements, Foreign Military
Rights Affairs, Strategy, Forces, and Operations, Negotiations and Operations,
Drug Enforcement Policy and Support, Psychological Operations and Civil Affairs,
Peacekeeping and Humanitarian Assistance, Career, Development, Executive Support
Center Operations, General NATO Matters, Threat Reduction, Forces Policy,
Non-Nuclear Arms Control, Nuclear Safety and Security, Special Operations,
Combating

11


--------------------------------------------------------------------------------


Terrorism, Personnel and Security, and others.  Part of this effort will be
spent researching, analyzing, and proposing corrections to problems, both
specific and systemic within the DoD policy structure in the diverse and complex
areas under cognizance of the OSD.  The contractor shall evaluate and analyze
existing systems, both manual and automated, in this process.  The contractor
may be required to prepare “as is” models of existing systems or functions and
“to be” models of proposed systems solutions, business process flow diagrams,
and data requirements documents.

OUSD(P) PIMS Programs.  The contractor shall develop plans, concepts of
operation, procedures and systems to support functional areas supported by the
PIMS.  This can include security assistance and armaments cooperation programs,
support the development and negotiation of bilateral and multinational security
arrangements with foreign governments, Region/Country specific requirements,
Foreign Military Rights Affairs, Strategy, Forces, and Operations, Negotiations
and Operations, Drug Enforcement Policy and Support, Psychological, General NATO
Matters, Threat Reduction, Forces Policy, Non-Nuclear Arms Control, Nuclear
Safety and Security, Special Operations, Combating Terrorism, Personnel and
Security, and others.  Part of this effort will be spent researching, analyzing,
and proposing corrections to problems, both specific and systemic within the DoD
policy structure in the diverse and complex areas under cognizance of the
OUSD(P).  The contractor shall evaluate and analyze existing systems, both
manual and automated, in this process.  The contractor may be required to
prepare “as is” models of existing systems or functions and “to be” models of
proposed systems solutions, business process flow diagrams, and data
requirements documents.

OUSD(P) SPAN Programs. The contractor shall develop plans, concepts of
operation, procedures and systems to support functional areas supported by the
SPAN Programs.  The requirements are in the following areas:  processing
requests for visits to DoD activities and defense contractors; U.S. Technology
Transfer and Foreign Disclosure Programs; evaluation and analysis of existing
systems operated by foreign governments for interoperability purposes; data
collection and database automa­tion efforts in the areas of international
cooperation and information gathering to ensure that the data is shared with the
appropriate organizations involved in security functions within DoD, primarily
by making that data available through the SPAN.  Data collection and database
automation efforts involve mili­tarily critical technologies, critical emerging
technologies, U.S policies on individual countries, U.S. policies on transfers
of specific technologies, Defense Posture Guides, Foreign Owner­ship, Control,
and Influence (FOCI) policy, Interna­tional Securi­ty Agree­ments, release and
denial of classified information, risk assessments, and foreign availability and
capability.  Part of this effort will be spent researching, analyzing, and
proposing corrections to problems, both specific and systemic within the DoD
policy structure in the diverse and complex areas involving OUSD(P).  Analysis
within this part will include improving existing interfaces between the DoD, the
State Department, the Commerce Department, and other U.S. Government
organizations.  The contractor shall evaluate and analyze existing systems, both
manual and automated, in this process.  The contractor may be required to
prepare “as is” models of existing systems or functions and “to be” models of
proposed systems solutions, business process flow diagrams, and data
requirements documents.

6.3 Task 3 - Software Systems Engineering/Maintenance

OSD Programs.  The Government may require the contractor to develop system and
subsystem specifications in accordance with DoD standard policies and procedures
and industry best practices.  All work and production effort will comply with
the IEEE/EIA 12207 Documentation Standards.  The contractor will develop systems
in accordance with the task order.  Software development shall be in accordance
with development and documentation standards specified in the order.  Each
development task will begin with the preparation of a work plan, delineating the
contractor’s technical approach to the software development, milestones and cost
projections.   Development of the software is dependent upon

12


--------------------------------------------------------------------------------


Government review and approval of the contractor’s design, and system/subsystem
specifications if specified by the Government.  All code developed shall be well
structured and documented to ensure ease of maintainability and operational
support.  The functionality defined in the order shall be clearly traceable and
testable throughout the documentation and code.  Proof of operational
functionality shall be demon­strated via government-monitored tests.  Program
language requirements will be specified in the task order.  The contractor will
use commercial off-the-shelf software to satisfy OSD internal requirements
whenever possible.  The contractor will only develop specialized software for
OSD internal requirements when the contractor and the Government agree there is
no other alternative.  The contractor shall maintain internal OSD applications
(e.g.IDM&SS, CHAIRS, AMS, PTS, and PKMP)).  Maintenance will involve correcting
known system problems described in Government task order.  Maintenance can also
include implementation of government-approved modifications that do not fall
within the category of major revisions.  The contractor shall review and “debug”
the software isolating the problem, and propose a solution.  The contractor may
be required to develop alternative potential solutions to a problem with
advantage/disadvantages of every alternative stated.  The contractor may be
required to develop short range and long-term problem fixes.  Development of the
software is dependant upon Government review and approval of the con­tractor’s
solution.  All code developed shall be well structured and docu­mented to ensure
ease of future maintainability and operational support.  The program or system
fix required by the order shall be clearly traceable and testable throughout the
documentation and code.  Proof of operational functionality shall be
demonstrated via government-monitored tests.

The contractor will develop systems in accordance with the task order.  Software
development shall be in accordance with development and documentation standards
specified in the order.  Each development task will begin with the preparation
of a work plan, delineating the contractor’s technical approach to the software
development, milestones and cost projections.  Development of the software is
dependent upon Government review and approval of the contractor’s design, and
system/subsystem specifications if specified by the Government.  All code
developed shall be well structured and documented to ensure ease of
maintainability and operational support.  The functionality defined in the order
shall be clearly traceable and testable throughout the documentation and code. 
Proof of operational functionality shall be demon­strated via
government-monitored tests.  Program language requirements will be specified in
the task order.  PIMS Programs will normally be developed in Microsoft ASP .NET
environment using either a Microsoft SQL Server database or a Sybase database as
appropriate.  The query system will normally use Convera RetrievalWare.  Reports
will normally be developed using Crystal Reports.  The contractor will use
commercial off-the-shelf software to satisfy OUSD(P) internal requirements
whenever possible.  The contractor will only develop specialized software for
OUSD(P) internal requirements when the contractor and the Government agree there
is no other alternative.   All code shall comply with the 1998 Amendment to
Section 508 of the Rehabilitation Act regarding to ensure disabled employees
have comparable access to information and system capability.  The contractor
shall maintain internal OSD applications (e.g.IDM&SS, CHAIRS, AMS, PTS, and
PKMP)).  Maintenance will involve correcting known system problems described in
Government task orders.  Maintenance can also include implementation of
government-approved modifications that do not fall within the category of major
revisions.  The contractor shall review and “debug” the software isolating the
problem, and propose a solution.  The contractor may be required to develop
alternative potential solutions to a problem with advantage/disadvantages of
every alternative stated.  The contractor may be required to develop short range
and long-term problem fixes.  Development of the software is dependant upon
Government review and approval of the contractor’s solution.  All code developed
shall be well structured and documented to ensure ease of future maintainability
and operational support.  The program or system fix required by the order shall
be clearly traceable and testable throughout the documentation and code.  Proof
of operational functionality shall be demonstrated via government-monitored
tests.

13


--------------------------------------------------------------------------------


 

OUSD(P) PIMS Programs. The Government may require the contractor to develop
system and subsystem specifications in accordance with DoD standard policies and
procedures and industry best practices.  The contractor may also be required to
develop additional design documents including use case diagrams, sequence
diagrams, activity diagrams, class diagrams, and other Uniform Modeling Language
(UML) diagrams as directed.  Experience with IBM-Rational’s Rose and XDE product
are required as well as Microsoft Visio.  All work and production effort will
comply with the IEEE/EIA 12207 Documentation Standard.  The contractor will
develop systems in accordance with the task order.  Software development shall
be in accordance with development and documentation standards specified in the
order.  Each development task will begin with the preparation of a work plan,
delineating the contractor’s technical approach to the software development,
milestones and cost projections.  Development of the software is dependent upon
Government review and approval of the contractor’s design, and system/subsystem
specifications if specified by the Government.  All code developed shall be well
structured and documented to ensure ease of maintainability and operational
support.  The functionality defined in the order shall be clearly traceable and
testable throughout the documentation and code.  Proof of operational
functionality shall be demon­strated via government-monitored tests.  Program
language requirements will be specified in the task order.  PIMS Programs will
normally be developed in Microsoft ASP .NET environment using either a Microsoft
SQL Server database or a Sybase database as appropriate.  The query system will
normally use Convera RetrievalWare.  Reports will normally be developed using
Crystal Reports.  The contractor will use commercial off-the-shelf software to
satisfy OUSD(P) internal requirements whenever possible.  The contractor will
only develop specialized software for OUSD(P) internal requirements when the
contractor and the Government agree there is no other alternative.   All code
shall comply with the 1998 Amendment to Section 508 of the Rehabilitation Act
regarding to ensure disabled employees have comparable access to information and
system capability.  The contractor shall maintain internal OUSD(P) applications
(e.g. IDM&SS, CHAIRS, AMS, and PTS)).  Maintenance will involve correcting known
system problems described in the Government task order.  Maintenance can also
include implementation of government-approved modifications that do not fall
within the category of major revisions.  The contractor shall review and “debug”
the software isolating the problem, and propose a solution.  The contractor may
be required to develop alternative potential solutions to a problem with
advantage/disadvantages of every alternative stated.  The contractor may be
required to develop short range and long-term problem fixes.  Development of the
software is dependant upon Government review and approval of the con­tractor’s
solution.  All code developed shall be well structured and docu­mented to ensure
ease of future maintainability and operational support.  The program or system
fix required by the order shall be clearly traceable and testable throughout the
documentation and code.  Proof of operational functionality shall be
demonstrated via government-monitored tests.

OUSD(P) SPAN Programs.  The Government may require the contractor to develop
system and subsystem specifications in accordance with DoD standard policies and
procedures and industry best practices.  The contractor may also be required to
develop additional design documents including use case diagrams, sequence
diagrams, activity diagrams, class diagrams, and other Uniform Modeling Language
(UML) diagrams as directed.  Experience with IBM-Rational’s Rose and XDE product
are required as well as Microsoft Visio.  All work and production effort will
comply with the IEEE/EIA 12207 Documentation Standard.  The contractor will
develop systems in accordance with the task order.  Software development shall
be in accordance with development and documentation standards specified in the
order.  The task will begin with the preparation of a work plan, delineating the
contractor’s technical approach to the software development, milestones and cost
projections.  Development of the software is dependent upon Government review
and approval of the contractor’s design, and system/subsystem specifications if
specified by the Government.  All code developed shall be well structured and
documented to ensure ease of maintainability and operational support.  The
functionality defined in the order shall be clearly traceable and testable
throughout the documentation and code.  Proof of operational functionality shall
be demonstrated via government-monitored tests. Program language requirements
will

14


--------------------------------------------------------------------------------


be specified in the task order.  SPAN Programs will normally be developed in the
Microsoft ASP .NET environment using a Microsoft SQL server database.  Web based
applications will be developed using Microsoft ASP.NET, HTML, JavaScript, and
dynamic web page services.  The query system will use Convera RetrievalWare and
reports will be developed using Crystal Reports.  The Spacelink application will
be developed using Open Text Livelink.  The contractor will use commercial
off-the-shelf software to satisfy requirements whenever possible.  The
contractor will only develop specialized software for OUSD(P) requirements when
the contractor and the Government agree there is no other alternative.   All
code shall comply with the 1998 Amendment to Section 508 of the Rehabilitation
Act regarding to ensure disabled employees have comparable access to information
and system capability. Maintenance will involve correcting known system problems
described in Government task orders.  Maintenance can also include
implementation of government-approved modifications that do not fall within the
category of major revisions.  The contractor shall review and “debug” the
software isolating the problem, and propose a solution.  The contractor may be
required to develop alternative potential solutions to a problem with
advantage/disadvantages of every alternative stated.  The contractor may be
required to develop short range and long-term problem fixes.  Development of the
software is dependant upon Government review and approval of the contractor’s
solution.  All code developed shall be well structured and documented to ensure
ease of future maintainability and operational support.  The program or system
fix required by the order shall be clearly traceable and testable throughout the
documentation and code.  Proof of operational functionality shall be
demonstrated via government-monitored tests.  The contractor shall maintain SPAN
applications and support processes specified by the government.  The contractor
shall maintain SPAN applications systems and system software related to but not
limited to USXPORTS, TPS, FDS, FVS, NDPS, Spacelink and ELISA in accordance with
the task order.

6.4 Task 4 - Database Management & Administration Support.  This applies to all
systems.  The contractor will provide support to the database administrator for
OSD and OUSD(P) systems.  OUSD(P) systems use either the Microsoft SQL Server,
Microsoft Access, SQL Anywhere, Sybase, or IBM Lotus Notes.  In some instances,
data are stored in flat files (including XML documents) depending on the nature
of the system being administered. The contractor shall assist the database
administrator in performing duties to supplement the administrator such as
database design and routine database administrative functions.  The contractor
shall be involved with organization and installation of new databases and adding
fields to existing databases.  The con­tractor shall also be responsible for
developing and processing computer routines to verify the integrity of data in
OUSD(P)’s Databases.  As required, the contractor will be involved in recovery
of production data from backup tape and disk files.  The contractor shall
evaluate and recommend improvements to the security related configuration
settings of development, test, and production database systems.  The contractor
shall evaluate selected database performance metrics and recommend appropriate
changes to configuration settings to improve performance.   Close coordination
with the OSD and OUSD(P) development and testing staffs and other computer
operations staff supporting OSD and OUSD(P) systems is required.

6.5 Task 5 - Configuration Management.  This applies to all systems.  The
contractor will provide support to systems operations.  This will typically
require one or more people with specific skill sets to work on OSD and OUSD(P)
servers located at various central and remote sites.  Depending on the
requirement, the skill set can range from computer operator to systems
integrator for Sun Solaris, Microsoft Windows, and IBM Lotus Notes.  The
contractor will provide qualified Notes Administrators.  In support of this
task, the Government may require the following activities: 1) hardware receipt,
configuration, and installation, 2) operating system installation /
verification, 3) evaluate compliance with Defense Information Systems Agency
(DISA) Security Technical Implementation Guide (STIG), and 4) implementation
patches of operating system and software to mitigate Joint Task Force - Global
Network Operations (JTF-GNO) Information Assurance Vulnerability Alerts (IAVAs),
5) implement other patches as necessary.  The contractor shall also participate
in designing and implementing failover capability

15


--------------------------------------------------------------------------------


which may be at the hardware level (to including RAID, clustering, etc.) or at
the site level (COOP planning).  The contractor shall also provide
recommendations on approaches to infrastructure consolidation through the use of
virtual infrastructure.

The contractor will provide services as specified in the task order to support
all aspects of Software Configuration Management.  This includes the tracking of
all software development enhancements and maintenance request on each
application.  The government may specify the business process to follow in
support of the procedural aspects of maintaining software in their
organization.  The contractor will adhere to standard industry best practices
for Software Configuration Management.  The contractor shall implement a formal
Change Control process that is supported by IBM-Rational ClearQuest tool and
employs a Configuration Control Board (CCB) and optionally a Developers
Configuration Control Board (DCCB).  The contractor shall implement formal
software configuration management processes that are supported by the
IBM-ClearCase tool for source code management, IBM-ClearQuest for maintaining a
configuration item inventory, and IBM-SoDA for management reporting.  The
software configuration management processes (as a minimum) should consist of: 1)
consistent use of check-in / check-out of source code, 2) establishment of
electronic baselines at major milestones (product release), and 3) configuration
audits to verify compliance.

6.6 Task 6 — LAN Support.

OSD Systems.  The contractor shall evaluate the current configuration,
administration, management, and security of the OSD network and recommend
improvements.  The OSD network consists of a backbone, router based network
using Microsoft Operating Systems and Sun Solaris servers.

OUSD(P) PIMS Systems.  The contractor shall evaluate the current configuration,
administration, management, and security of the OUSD(P) network (POLYNET) and
recommend improvements.  The POLYNET consists of a backbone, router based
network using Microsoft Operating Systems, and Sun Solaris servers.  The network
supports approximately 3000 seats consisting of Microsoft Windows workstations,
with gateways between the various platforms for passing data.

OUSD(P) SPAN Systems. The contractor shall evaluate the current configuration,
administration, management, and security of the Security Policy Automation
Network (SPAN) and recommend improvements.  The SPAN is a wide area network
hosting connections to the SPAN server farm through a combination of NIPRNET,
SIPRNET, LAN-to-LAN and dedicated point-to-point connections.  The network
supports about 800 users with Microsoft Windows workstations.

6.7 Task 7 — Documentation.  The contractor will develop and maintain
documentation as directed in the task order.  The deliverable can take the form
of on-line help, quick guides, user guides, operations documents, maintenance
documents, training manuals, installation guides, system and sub-system
specifications, code lists, design documents, functional requirements documents
and data requirements documents.  The government may specify that the
documentation be delivered in electronic form (disk, CD, tape) or on paper. 
Documentation will conform to the format prescribed by the government or be in
accordance with good business practice.  Documentation may be directed under
other task orders relating to development, maintenance, and use of systems.  The
contractor shall transition all explicit and tacit knowledge related to this
contract to the government or its designee.  Specifically, all documentation
related to this contract, including processes, plans, procedures and methods,
etc., regardless of the source or technique used to acquire this knowledge, is
the property of the government or its designee.  Additionally, all documentation
must be maintained on-line.

16


--------------------------------------------------------------------------------


6.8 Task 8 — Testing.  The contractor shall provide verification, validation,
and functional level software testing.  The contractor shall perform a broad
range of tests to include testing with users on all software applications to
verify software acceptance for the customer.    This testing shall be supporting
by: 1) IBM-Rational TestManager for managing test plans, test cases, and test
scripts and for managing test plan execution, 2) IBM-Robot for development and
execution of automated test scripts, 3) IBM-Rational ClearQuest for Problem
Report (PM) management, and 4) IBM-Rational SoDA for management reporting.

6.9 Task 9 — Web Services.  The contractor shall provide web services on
classified and unclassified networks that include, but are not limited to,
collecting and analyzing customer web requirements, designing, developing and
deploying web sites.  The contractor will keep current in industry-best
practices and government standards, guidelines and regulations for developing
and deploying web sites.  The contractor will assist customers in posting
content to web sites.  The contractor will be familiar with hardware and
software used for web servers, and will be aware of and comply with security
requirements.

6.10 Task 10 — Training.  The contractor shall provide training and user
assistance to trainers and users of the SPAN and PIMS applications.

6.11 Task 11 — Inventory Asset Management Support.  The contractor shall provide
Inventory Asset Management Support for the customer as specified.

6.12 Task 12 — Financial Management. The contractor shall provide Financial
Management Support for the customer as specified.

6.13 Task 13 PMO Support.  The contractor shall provide PMO Support for the
customer as specified.

Other OSD Enterprise Support as Requested.  The contractor shall provide Other
OSD Enterprise support for the customer as specified.

Interface and Interoperability with Other Non-DoD Systems.  The contractor shall
provide Interface and Interoperability with other non-DoD Systems for the
customer as specified.

Transition Services.  In the event this contract is terminated, expires or is
superseded, the contractor shall perform all activities  including transition
planning and reporting, and at the discretion of the government, shall be
required to continue to provide services during the transition period of the
follow contractor.

7.  Place of Performance.  The contractor activities shall be conducted at
Government facilities located at Rosslyn, VA, Crystal City, Arlington, VA and
the Pentagon.  The Government will provide office space and IT equipment.  Any
local or long distance travel must be authorized by the COR and costs included
as ODC’s.

 8.  Period of Performance.  The period of performance will be 1 August 2006
through 31 July 2009.  This includes one base year with two option years.

17


--------------------------------------------------------------------------------


9.  Delivery Schedule.

SOW Task#

 

Deliverable
Title

 

CDRL/DID#

 

Due Date

 

Copies

 

Distribution

 

Frequency and Remarks

6.1.1

 

Project Mgt Status Report/IPR’s

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Monthly, on 10th workday/Weekly

6.2.2

 

Software Analysis Application Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Monthly, on 10th workday

6.3.3

 

Software Systems Maint Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Monthly, on 10th workday

6.4.4

 

D/B Mgmt & Admin Support/Eval Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Maintain up-to-date upgrades /Monthly, on 10th workday

6.5.5

 

Configuration Management/ Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Maintain up-to-date up-grade/Monthly, on 10th workday

6.6.6

 

LAN Support - Upgrade Servers, Test Plans, Design Documents/Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Daily/Monthly on 10th workday

6.7.7

 

Documentation/Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Daily/Monthly on 10th workday

6.8.8

 

Testing/Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Daily/Monthly on 10th workday

6.9.9

 

Web Services/Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Daily/Monthly on 10th workday

6.10.10

 

Training/Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Daily/Monthly on 10th workday

6.11.11

 

Inventory Asset Mgmt Support/Report

 

 

 

1 Aug 2006

 

2

 

Standard

Distribution*

 

Daily/Monthly on 10th workday

6.12.12

 

Financial Management/Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Daily/Monthly on 10th workday

6.13.13

 

PMO Support/Report

 

 

 

1 Aug 2006

 

2

 

Standard
Distribution*

 

Daily/Monthly on 10th workday

--------------------------------------------------------------------------------

* Standard Distribution: 1 copy of the transmittal letter with the deliverable
to the Primary TM

18


--------------------------------------------------------------------------------


10.  Security.  All contractor personnel supporting this contract shall be U.S.
citizens and possess at least an Interim DoD Secret clearance.  Key personnel
(management) must have a Top-Secret clearance.  The contractor shall have a
Top-Secret facility clearance.   The contractor shall provide security of all
networks based on DoD standards.  Typical tasks include the development or
modification of security policies, procedures and related documentation on
subjects such as physical security, security software, security information,
personnel security, communications security, and classified media handling
storage.  ADP-II Positions.  OSD Technology (IT) policy requires categorization
of all OSD contractor positions involving work on OSD network-based IT systems
and on Automated Data Processing (ADP) designation assigned to DoD Regulation
5200.2-R, “Personnel Security Program, Appendix 10.”  All contractor personnel
serving on this task are assigned as ADP-II positions.  Personnel with an ADP-II
require technical review by a higher authority with an ADP-1 designation.  The
Technical Reviewing Authority for this position is the Policy CIO, Policy
Automation Services (PAS) (ADP-1 level).   The DD-254 Contract Security
Classification Specification is included.

11.  Government-Furnished Equipment (GFE)/Government-Furnished Information
(GFI).   The government will provide work space, equipment, software, network
connectivity, and telephones.   The Government property shall be used only in
performance of this work.

12.  Other Pertinent Information or Special Considerations.

a.  Identification of Possible Follow-on Work.  Due to the uniqueness and
constant transformation within this directorate, there may be a requirement to
relocate and/or establish new office(s) within OUSD(P).  Therefore, it is
possible that an additional task could be required in order to meet the software
development requirements within specified office(s).  The contractor shall
provide the necessary resources to respond to miscellaneous ad-hoc short-term
requirements that may consist of any combination of the requirements described
herein or any part(s) there of.

b.  Identification of Potential Conflicts of Interest (COI).   The key personnel
(management) must demonstrate senior level experience in managing large software
development projects or demonstrate senior level training in a computer-related
IT field or in a Business Engineering, Management, Social/Physical Science,
Mathematics, or other discipline functionally related to the work assignment. 
Must have knowledge of DoD and executive branch organizations and functions, DoD
department relationships and channels of communication.  Must have experience in
DoD SIPRNET environment.  Experience in Microsoft .NET development environment
including, but not limited to, VB-NET, C#,

19


--------------------------------------------------------------------------------


ASP.NET, SQL 2000, Citrix, Retrievalware, Crystal Reports and XML technologies. 
Must have familiarization with the Capability Maturity Module (CMM) and
experience with the Rational Unified Process (RUP) and related Rational products
to include Clear Quest, Clear Case, Requisite Pro and Test Studio.  The contract
will be based on best value, past performance and technical abilities as listed
in the SOW.

c.  Identification of Non-Disclosure Requirements.  The contractor will have
access to unclassified and classified systems/information.  The Contractor must
possess at least an Interim DoD Secret clearance.  Key personnel  (management)
must have a Top-Secret clearance.  The contractor shall have a Top-Secret
facility clearance.

d.  Packaging, Packing and Shipping Instructions.  Upon Government purchase, all
equipment and software to be used by the contractor will be shipped to the
Policy warehouse located in Arlington, VA for inspection and acceptance and
dispersed to the contractor accordingly.  All equipment and/or software will
remain the Government’s property upon contractor or employee departure.

e.  Inspection and Acceptance Criteria.   The contractor will develop solutions,
and implement systems and programs to archive electronic records under
cognizance of the OUSD(P).  The contractor will comply with specifications and
standards issued by National Archives Records Administration (NARA) and the
DoD.   The contractor shall relinquish all files and documentation related to
this contract, regardless of the media it is stored on (including paper, tape,
diskette, CD, etc.), to the government or its designee.  The contractor shall
transition all explicit and tacit knowledge related to this contract to the
government or its designee.  Specifically, all documentation related to this
contract, including processes, plans, procedures and methods, etc., regardless
of the source or technique used to acquire this knowledge, is the property of
the government or its designee.  Additionally, all documentation must be
maintained on-line.

13.  Section 508 Accessibility Standards.  The following Section 508
Accessibility Standard(s) (Technical Standards and Functional Performance
Criteria) are applicable (if box is checked) to this acquisition.

Technical Standards

x 1194.21 - Software Applications and Operating Systems

x 1194.22 - Web Based Intranet and Internet Information and Applications

o 1194.23 - Telecommunications Products

o 1194.24 - Video and Multimedia Products

o 1194.25 - Self-Contained, Closed Products

o 1194.26 - Desktop and Portable Computers

x 1194.41 - Information, Documentation and Support

The Technical Standards above facilitate the assurance that the maximum
technical standards are provided to the Offerors.  Functional Performance
Criteria is the minimally acceptable standards to ensure Section 508
compliance.  This block is checked to ensure that the minimally acceptable
electronic and information technology (E&IT) products are proposed.

Functional Performance Criteria

x 1194.31 - Functional Performance Criteria

20


--------------------------------------------------------------------------------


 

Section E - Inspection and Acceptance

INSPECTION AND ACCEPTANCE TERMS

Supplies/services will be inspected/accepted at:

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0001

 

N/A

 

N/A

 

N/A

 

Government

000101

 

N/A

 

N/A

 

N/A

 

Government

000102

 

N/A

 

N/A

 

N/A

 

Government

1001

 

N/A

 

N/A

 

N/A

 

Government

2001

 

N/A

 

N/A

 

N/A

 

Government

 

21


--------------------------------------------------------------------------------


Section F - Deliveries or Performance

DELIVERY INFORMATION

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

0001

 

POP 01-AUG-2006 TO 31-JUL-2007

 

N/A

 

N/A FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

000101

 

POP 01-AUG-2006 TO 31-JUL-2007

 

N/A

 

N/A FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

000102

 

POP 01-AUG-2006 TO 31-JUL-2007

 

N/A

 

N/A FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

1001

 

POP 01-AUG-2007 TO 31-JUL-2008

 

N/A

 

N/A FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

2001

 

POP 01-AUG-2008 TO 31-JUL-2009

 

N/A

 

N/A FOB: Destination

 

 

 

22


--------------------------------------------------------------------------------


Section G - Contract Administration Data

ACCOUNTING AND APPROPRIATION DATA

AA: 97X4930.5F20 000 C1013 0 068142 2F 255011 DHAM60297 01

AMOUNT: $2,191,391.30

CIN 000000000000000000000000000000: $2,191,391.30

 

AB: 97X4930.5F20 000 C1013 0 068142 2F 255011 DHAM60298 01

AMOUNT: $174,677.09

CIN 000000000000000000000000000000: $174,677.09

 

CLAUSES INCORPORATED BY FULL TEXT

52.204-9000  Points of Contact  (AUG 2005)

Contracting Officer

Name:  Art Kruse

Organization:  DISA/DITCO-Scott (PL8232)

Phone No.:  (618) 229-9773; DSN 779-9773

E-Mail:  arthur.kruse@disa.mil

Contract Specialist

Name:  Jeremy Potthast

Organization:  DISA/DITCO-Scott (PL8232)

Phone No.:  (618) 229-9372; DSN 779-9372

E-Mail:  jeremy.potthast@disa.mil

Customer/COR/TM Point of Contact

Name:  Joletta Rankin

Organization/Office Symbol: OUSD

Phone No.:  703-696-0669

E-Mail Address:  Joletta.Rankin@osd.mil

Contractor Point of Contact

Contractor Legal Business Name: ADVANCED TECHNOLOGY SYSTEMS INC

DUNS:  037753399

CAGE CODE:  1S558

Contractor POC:  Kevin McHugh

E-Mail Address:  kmchugh@atsva.com

Phone Number:  703-506-0088 x 2228

Fax Number:  703-903-0425

(End of clause)

52.232-9000   WIDE AREA WORKFLOW-RECEIPT AND ACCEPTANCE (WAWF-RA) (MAR 2006)

23


--------------------------------------------------------------------------------


(a) As prescribed in DFARS clause 252.232-7003 Electronic Submission of Payment
Requests (Jan 2004), Contractors must submit payment requests in electronic
form.  Paper copies will no longer be accepted or processed for payment unless
the conditions of DFARS clause 252.232-7003(c) apply.  To facilitate this
electronic submission, the Defense Information Systems Agency (DISA) has
implemented the DoD sanctioned Wide Area WorkFlow-Receipt and Acceptance
(WAWF-RA) for contractors to submit electronic payment requests and receiving
reports.  The contractor shall submit electronic payment requests and receiving
reports via WAWF-RA.  For payment problems related to WAWF-RA, the contractor
should contact the Acceptor identified.

(b) Definitions:

Acceptor:  Contracting Officer’s Representative, Task Monitor, or other
government acceptance official as identified in the contract/order.

Local Processing Office (LPO):  Government office responsible for certifying
invoices.

Pay Official:  Defense Finance and Accounting Service (DFAS) payment office
identified in the contract/order.

SHIP To/Service Acceptor DoDAAC:  Acceptor DoDAAC or DCMA DoDAAC (as specified
in the contract/order).

LPO DoDAAC:  Certifying Office DoDAAC (only required when the Payment Office is
DFAS Pensacola and the LPO DoDAAC field is marked as mandatory in WAWF-RA).

DCAA Auditor DoDAAC:  Used when DCAA invoice approval is required by the
contract/order and the field is marked as mandatory in WAWF-RA.  (Click the DCAA
Audit Office Locator Link in WAWF-RA and enter zip code of your CAGE code
address).

(c) WAWF-RA Contractor Input Information - ** IMPORTANT! **

The contractor shall use the following information in creating electronic
payment requests in WAWF-RA:

To create electronic payment requests and receiving reports, go to the following
WAWF-RA production website at https://wawf.eb.mil.

Invoice Type in WAWF-RA:

If billing for Materials Only, select “Combo”

If billing for Materials and Service, select “Combo”

If billing for Services Only, select “2-n-1 (Services Only)”

If billing for Cost Type/Reimbursable Contracts, select “Cost Voucher”

(**Cost Vouchers are only used when contracts/orders require invoices be sent to
DCAA for approval.**)

Acceptor:

 

Ship To/Service Acceptor DoDAAC: HQ0002

 

 

Name: Joletta Rankin

 

 

Phone Number: 703-696-0669

 

 

E-Mail: Joletta.Rankin@osd.mil

 

 

 

LPO:

 

LPO DODAAC: HC1013

 

 

LPO Inquiry Phone Number: 618-229-9228

 

 

 

Pay Official:

 

Pay DoDAAC: N68566

 

 

Payment Office: DFAS-PE

 

 

For payment processing questions, contact the respective DFAS office as
specified in the contract/order:

 

 

Columbus Center — 1-800-756-4571

 

 

Indianapolis Center — 1-888-332-7366

 

 

Pensacola — 1-800-328-9371

 

 

 

 

24


--------------------------------------------------------------------------------


 

E-Mail Notifications:

 

To facilitate payment processing, the contractor shall send an additional e-mail
notification to the Acceptor by clicking on the “Send More Email Notifications”
link after submitting a document in WAWF.

 

 

 

(d) Points of Contact:

 

Reference clause 52.204-9000, Points of Contact, for Contracting Officer,
Contract Specialist, Customer/COR/TM and Contractor Points of Contact
information.

 

 

 

(e) Information:

 

Additional DISA WAWF guidance and information for both contractor and government
personnel is available at http://www.ditco.disa.mil/hq/WAWF/.

 

(end of clause)

25


--------------------------------------------------------------------------------


Section I - Contract Clauses

CLAUSES INCORPORATED BY REFERENCE

52.217-9

 

Option To Extend The Term Of The Contract

 

MAR 2000

52.232-18

 

Availability Of Funds

 

APR 1984

52.232-22

 

Limitation Of Funds

 

APR 1984

 

26


--------------------------------------------------------------------------------


 

 

 

 

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

1.

 

CONTRACT ID CODE

 

PAGE OF PAGES

 

 

 

Y

 

1

 

3

  2.

AMENDMENT/MODIFICATION NO.

  3.  EFFECTIVE DATE

  4.

  REQUISITION/PURCHASE REQ. NO.

  5.

  PROJECT NO. (if applicable)

  P00001

29-Sep-2006

 

 

 

 

  6.

ISSUED BY

CODE

  HC1013

  7.  ADMINISTERED BY (If other than item6)

  CODE

 

 

 

 

 

 

 

 

 

 

 

DISA/DITCO-SCOTT

See Item 6

 

 

 

 

 

 

 

2300 EAST DRIVE - BLDG 3600

 

 

 

 

 

 

 

 

SCOTT AFB IL 62225-5406

 

 

 

 

 

 

 

 

 

 

 

 

  9A.

 AMENDMENT OF SOLICITATION NO.

  8.

NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

ADVANCED TECHNOLOGY SYSTEMS, INC

7915 JONES BRANCH DRIVE

MCLEAN VA 22102-2334

KEVIN MCHUGH

 

 

 

  9B.

 DATED (SEE ITEM 11)

 

 

 

X

  10A.

 MOD. OF CONTRACT/ORDER NO.
HC 1013-06-F-2525

 

 

 

X

  10B.

 DATED (SEE ITEM 13)

 

 

 

 

24-Jul-2006

 

 

 

  CODE      1S558

  FACILITY CODE

 

 

 

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 o

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer

 o

  is extended,

 o

 is not extended.

 

 

 

 

 

 

 

 

 

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

 

(a) By completing Items 8 and 15, and returning          copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted;

 

or (c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE

 

RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN

 

REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter,

 

provided each telegram or letter makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.

 

 

 

 

 

 

 

 

 

  12.

ACCOUNTING AND APPROPRIATION DATA (If required)

 

 

 

 

 

 

 

 

See Schedule

 

 

 

 

 

 

 

13.   THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

 

 

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

 A.

THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specified authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

 

 

 B.

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying
office, appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE
AUTHORITY OF FAR 43.103(B).

 

 

 C.

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF:

X

 

 D.

OTHER (Specified type of modification and authority)

 

 

 

 

 

 

Unilateral, IAW 52.216-18—Ordering

 

 

 

 

 

 

  E.

IMPORTANT:

Contractor   x   is not,      o   is required to sign this document and return 
      copies to the issuing office.

 14.

DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter
where feasible.)

 

Modification Control Number:      timmermd065917

 

 

 

 

 

 

 

a.

The purpose of this modification is to fully fund this task order.

 

 

 

 

 

 

 

b.

CLIN 000103 is added to add additional funding in the amount of $4,203,978.01.
Reference MIPR No. DHAM60389.

c.

The order is now fully funded in the amount of $6,570,046.40.

 

 

 

 

 

 

 

d.

The total amount of the task order remains unchanged at $6,570,046.40

 

 

 

 

 

 

 

e.

All other terms and conditions remain unchanged.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 15A.

 NAME AND TITLE OF SIGNER (Type or print)

   16A.

NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

 

   JEREMY C. POTTHAST / CHIEF POST AWARD SECTION

 

 

   TEL: 618-229-9372

 

EMAIL: Jeremy.Potthast@disa.mil

 15B.

CONTRACTOR/OFFICER

  15C.  DATE SIGNED

 

16B. UNITED STATES OF AMERICA

  16C. DATE SIGNED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY /s/ Jeremy Potthast

 

 

    29-Sep-2006

 

 

(Signature of person authorized to sign)

 

 

(Signature of Contracting Officer)              

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCEPTION TO SF 30

 

30-105-04

 

STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

 

 

 

Prescribed by GSA

 

 

 

 

FAR (48 CFR) 53.243

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION B - SUPPLIES OR SERVICES AND PRICES

        SUBCLIN 000103 is added as follows:

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

000103

 

 

 

 

 

 

 

 

 

 

 

 

DHAM60389 - Funding for CLIN 0001

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

This Sub-CLIN represents funds available for billing purposes on CLIN 0001.

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$0.00

 

 

ACRN AC

 

 

 

 

 

 

 

$4,203,978.01

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

 

SECTION E - INSPECTION AND ACCEPTANCE

The following Acceptance/Inspection Schedule was added for SUBCLIN 000103:

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

N/A

 

N/A

 

N/A

 

Government

 

SECTION G - CONTRACT ADMINISTRATION DATA

Accounting and Appropriation

Summary for the Payment Office

        As a result of this modification, the total funded amount for this
document was increased by $4,203,978.01 from $2,366,068.39 to $6,570,046.40.

SUBCLIN 000103:

Funding on SUBCLIN 000103 is initiated as follows:

        ACRN: AC

        CIN: 000000000000000000000000000000

        Acctng Data: 97X4930.5F20 000 C1013 0 068142 2F 255011 DHAM60389 01

        Increase: $4,203,978.01

        Total: $4,203,978.01

(End of Summary of Changes)

2


--------------------------------------------------------------------------------